DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the response filed on 3 August 2021. Claims 1-10 were previously pending. Claims 7-8 were cancelled and claims 1-5 and 9-10 were amended in the reply filed on 8/3/2021. Claims 1 and 10 were amended and claims 11 and 12 were newly added in the reply filed on 12/3/2021. Claims 1 and 10 were amended, claim 12 was cancelled, and claim 13 was added in the reply filed on 5/19/2022. Claims 1 and 10 were amended in the reply filed on 9/01/2022. This action is non-final.

Response to Arguments
Regarding Applicant’s argument starting on page 10 regarding claims 1-6, 9-11, and 13: Applicant’s arguments filed with respect to the rejection made under USC § 112a have been fully considered, and have been found persuasive. The amendments made to independent claims 1 and 10 traverse the 35 USC § 112a rejections, and these rejections have therefore been withdrawn.
Regarding Applicant’s argument starting on page 11 regarding claims 1-6, 9-11, and 13: Applicant’s arguments filed with respect to the rejection made under USC § 112b have been fully considered, and have been found persuasive. The amendments made to independent claims 1 and 10 traverse the 35 USC § 112b rejections, and these rejections have therefore been withdrawn.
Regarding Applicant’s argument starting on page 12 regarding claims 1-6, 9-11, and 13: Applicant’s arguments filed with respect to the rejections made under USC § 103 have been fully considered, but are not persuasive. Examiner maintains (and shows in the rejection below) that Dotterweich in view of Cahill teaches all claim 1 limitations. Applicant argues that Dotterweich and Cahill do not disclose or suggest the amended limitations, “the attribute including information indicating an owner of the at least part of the at least two compartments.” However, Dotterweich teaches obtaining the availability of lockers within a locker bank then Dotterweich and therefore teaches obtaining information indicating whether or not a locker has an owner or not. 
Applicant further argues that Dotterweich in view of Cahill does not teach, “the attribute of the item including information indicating a place of delivery of the item.” However, Dotterweich obtains information related to the location of the purchaser’s residence and uses this information to determine a locker to reserve. 
Claim 10 recites similar features to claim 1, and Examiner’s arguments apply to the similar language of claim 10 as well. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Dotterweich (US 20180033235) in view of Cahill (US 20020099574).
Regarding claims 1 and 10:
Dotterweich teaches:
A reservation management method comprising the following executed using a computer. Dotterweich paragraph 0056 mentions “FIG. 4 is a flow chart of operations performed by an exemplary Locker Reservation Module 400, which, in the described embodiment, is executed by a suitable locker exchange server 200. It should be understood that the steps described below for the Locker Reservation Module 400 may be executed by one or more locker bank computers 330. In particular embodiments, the Locker Reservation Module 400 may facilitate arranging for storage of an item, sold by a seller to a purchaser, within a locker for later pickup by the purchaser.” Dotterweich paragraph 0058 mentions “Referring to FIG. 4, when executing the Locker Reservation Module 400, the locker exchange server 200 begins, in various embodiments, at Step 410, by receiving, from a seller, a request to reserve a locker for an item sold to a purchaser via, for example, an online or traditional marketplace.”
Obtaining at least two pieces of item information from at least two compartments of a delivery cabinet via a network, the at least two compartments each including an item detection sensor that detects presence or absence of an item in a corresponding one of the at least two compartments, the at least two pieces of item information each indicating the presence or absence of the item in the corresponding one of the at least two compartments and including a detection result of the item detection sensor included in the corresponding one of the at least two compartments. Dotterweich paragraph 0048 mentions “In particular embodiments, at least one of the lockers 310A-310D within the locker bank 300 comprise at least one sensor adjacent and/or within its enclosure to sense the presence of an item within the enclosure. Suitable sensors include, for example, proximity sensors, weight sensors, LIDAR and other suitably positioned light sensors, or any other suitable sensor for sensing the presence of an item. In particular embodiments, the at least one sensor is in communication with the locker bank computer 330.” Dotterweich (Fig. 3) further teaches a locker bank comprised of a plurality of different compartments filled with a plurality of different items.
obtaining, from a terminal of a delivery service provider, position information indicating a place of delivery of an item by the delivery service provider; extracting, from the at least two compartments, at least one compartment in a predetermined area with reference to the place of the delivery indicated in the position information; [See [0019]; (Fig. 4, elements 440, 450, 460); [0079]; [0089]; Dotterweich teaches a specific locker being selected and assigned for use in storing an item. Dotterweich further teaches communicating an identifier associated with the locker to a seller or third party delivering the item to the locker, as well as communicating the identifier associated with the locker to the recipient so that the item may be retrieved from the locker.]
displaying, on the terminal of the delivery service provider, a user interface (UI) for accepting a reservation only for a first compartment from the delivery service provider, the accepting of the reservation taking place in a first time period starting after a first period of time from a current time, the first compartment being, among the at least one compartment in the predetermined area extracted ... Dotterweich Fig. 4, item 410 mentions “Receive a request from a seller to reserve a locker for an item sold to a purchaser via an online marketplace,” item 440 mentions “Reserve a locker for the item,” and item 430 mentions “Do not reserve a locker for the item.” These requests are coming from a seller and not a delivery service provider. However, Dotterweich paragraph 0079 mentions “Additionally, the locker exchange server 200 also communicates an access code to the seller and/or a logistics service provider that is engaged to deliver the item to the locker bank 300 on behalf of the seller.” A logistics service provider being engaged to deliver the item to a locker bank on behalf of the seller includes the possibility of the logistics service provider sending a reservation request. As support for a secondary argument that the logistics service provider may send a reservation request, paragraphs [0138] and (Fig. 7) show that a seller may also be a delivery service provider when they deliver their own sold package to the locker bank themselves. Further, paragraph [0147] teaches the locker reservation functions can be performed on the mobile device of seller/delivery service provider (i.e. a terminal of a delivery service provider).
receiving, from the terminal, a reservation request indicating that the reservation for the first compartment has been accepted, generating, by the terminal, the reservation request by the terminal; [See [0056-0058]; (Fig. 4, element 410); Dotterweich teaches receiving, from a seller (which, as described above, can also be a logistics service provider), a request to reserve a locker. Dotterweich further teaches in paragraph [0147] that the locker reservation functions can be performed on the mobile device of seller/delivery service provider (i.e. a terminal of a delivery service provider).]
accepting an input for the reservation for the first compartment made to the UI, accepting the reservation for the first compartment, based on the reservation request; [See [0070]; (Fig. 4, element 430, 440) Dotterweich teaches receiving, from a seller (which, as described above, can also be a logistics service provider), a request to reserve a locker, and reserving the locker based on that request. Dotterweich further teaches in paragraph [0147] that the locker reservation functions can be performed on the mobile device of seller/delivery service provider (i.e. a terminal of a delivery service provider).]
transmitting, to the terminal, an unlock key for unlocking a lock of the first compartment; and obtaining an attribute associated with at least part of the at least two compartments, the attribute including information indicating an owner of the at least part of the at least two compartments, wherein the displaying of the UI includes, regarding a request for reservation for the at least part of the at least two compartments: obtaining, via the terminal, an attribute of an item to be delivered by the delivery service provider, in the request for the reservation for the at least part of the at least two compartments, the attribute of the item including information indicating a place of delivery of the item; and comparing the attribute of the item obtained and the attribute of the at least part of the at least two compartments, the UI is for accepting, for the item, a reservation only for the first compartment having a predetermined correspondence relationship with the attribute of the item, the lock of the first compartment is unlocked when the first compartment receives the unlock key via the terminal, and in the accepting of the reservation for the first compartment, when a first request for the reservation for the first compartment and a second request for the reservation for the first compartment are received, the first request is accepted, and the second request is not accepted, the first request being a request in which an owner of the first compartment matches a recipient of an item to be delivered to the first compartment, the second request being a request in which the owner of the first compartment does not match the recipient of the item to be delivered to the first compartment. Dotterweich paragraph 0092 mentions “In some embodiments, the item exchange system 110 compares the dimensions of the item taken from information associated with the transaction ID against the dimensions of the available lockers.” Dotterweich paragraph 0062 mentions “In various embodiments, the locker exchange server 200 may receive the request to reserve a locker (e.g., automatically or non-automatically) in response to the seller selling the item on the online marketplace (e.g., in response to a seller indicating that a sale of the item has been agreed upon with a purchaser based on the listing). For example, the seller may elect, when listing the item, to only allow for locker delivery of the item. In such embodiments, once the sale has been made, the locker exchange server 200 may automatically reserve a locker for the item in accordance with the seller's instructions. These instructions may include, for example: (1) instructions related to a location of the locker bank 300 (e.g., the seller may list the locker bank 300 at which any exchange would occur as part of the listing); (2) instructions related to a size of the item…”  Dotterweich paragraph 0019 mentions “In various embodiments, the system may be configured to determine a suitable locker for the item, for example, based at least in part on a size of the item (e.g., a specified relative size of the item, such as small, medium, or large; the physical dimensions of the item; the item's dimensional weight, cube, etc.). Item size information may be received by the system, in various embodiments from: (1) the seller; (2) a carrier that may be coordinating delivery of the item to the locker bank; (3) the purchaser and/or (4) any other party with knowledge of the item being sold.” Dotterweich paragraph 0060 mentions “In various embodiments, the reservation (e.g., or the request) may include a reservation or request for a locker of at least a particular size, a reservation or request for a specific locker, or a reservation or request for any available locker at the locker bank 300.” Available lockers are only those that have not already been reserved by others (i.e. obtaining an attribute associated with at least part of the at least two compartments, the attribute including information indicating an owner of the at least part of the at least two compartments). Dotterweich paragraph [0059] mentions, “The seller and purchaser may identify an appropriate locker bank 300 for the exchange of an item in any suitable manner. For example, (1) they may agree to exchange the item at any locker bank 300 that is determined (e.g., automatically by the locker exchange server 200 or manually by the buyer or seller) to be available within a specified geographic area (e.g., within a particular zip code, adjacent a particular landmark, within a particular city, within a specified threshold distance of the seller and/or purchaser's home or business).” This indicates that the system of Dotterweich may automatically determine a locker bank to use for exchange of an item based on the obtained location of the purchaser’s home or business (i.e. obtaining ... an attribute of an item to be delivered ... the attribute of the item including information indicating a place of delivery of the item). Dotterweich further teaches in paragraph [0147] that the locker reservation functions can be performed on the mobile device of seller/delivery service provider (i.e. a terminal of a delivery service provider). Dotterweich further teaches in paragraph [0079]; [0077]; (Fig. 4, element 460); that the delivery service provider is sent an access code and may use an access code to gain access to the item stored in a locker (i.e. transmitting, to the terminal, an unlock key for unlocking a lock of the first compartment ... the lock of the first compartment is unlocked when the first compartment receives the unlock key via the terminal).]
Dotterweich does not teach:
The first compartment being ... a compartment for which the item information indicates the absence of the item, the second compartment being ... a compartment among the at least two compartments for which the item information indicates the presence of the item.
Cahill teaches:
The first compartment being ... a compartment for which the item information indicates the absence of the item. Cahill paragraph 0010 mentions “Time-based parking space availability data is maintained in an availability status database in response to reservations from the server and to empty/occupied status from the monitors. The availability data defines an availability attribute schedule for each parking space in the parking area. The status database is in data communication with the server for providing availability data to the server. A reservation request communication is received from a requesting party to the server via the electronic communication network, requesting a reservation for a parking space in the parking area specifying one or more requested attributes. The availability of parking spaces having the requested attributes is determined from the availability data in the availability status database and from the parking space data in the space attribute database. The reservation request from the requesting party is rejected if no parking space having the requested attributes is available. The reservation request is accepted if a parking space having the requested attributes is available.” Together with the above teachings of Dotterweich, this teaches all the limitations of claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dotterweich to incorporate the teachings of Cahill. Both Dotterweich and Cahill teach reservation management systems, but Dotterweich teaches reservation of delivery lockers while Cahill teaches reservation of parking spaces. Delivery lockers and parking spaces are both types of physical spaces for containing physical objects. The general purpose of both of these reservation systems being to ensure the availability of a physical space at a certain time, it would be obvious to modify Dotterweich to incorporate the teachings of Cahill. This would stop users from reserving delivery lockers that are already occupied, preventing inconvenience to the user as well as possible conflict between users. 
Regarding claim 2:
Dotterweich in view of Cahill teaches all the limitations of claim 1 (shown above).
While Dotterweich does not, Cahill teaches: regularly determining, for each of the at least two spaces, a current charge for use of the space according to demand information relating to a current demand for the space, wherein in the accepting of the reservation, a reservation for the at least two spaces is accepted at the current charge determined in the regularly determining. Cahill paragraph 0055 mentions “The server may periodically interrogate the monitors, and may forward reservation and charge information to be displayed on the monitors.” Cahill paragraph 0004 mentions “Certain attributes may be in high demand or carry a higher overhead cost, and therefore have a higher charge rate.” Cahill paragraph 0072 mentions “The charge rate for the accepted space may be presented after the acceptance of the initial request by the server (or acceptance of the alternative space by the party). If the party accepts the charges, the server collects the fee and reserves the space and notifies the requesting party confirming that the space has been reserved and that payment has been received.” Cahill paragraph 0071 mentions “The charge rate may vary depending on the type or space requested, the time of day (higher charge for peak times), and the day of the week (surcharge for busy Saturday nights).” Together with Dotterweich teaching compartment (shown above), and Dotterweich in view of Cahill teaching all the limitations of claim 1 (shown above), this teaches all the limitations of claim 2. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dotterweich to incorporate the teachings of Cahill. Both Dotterweich and Cahill teach reservation management systems, but Dotterweich teaches reservation of delivery lockers while Cahill teaches reservation of parking spaces. Delivery lockers and parking spaces are both types of physical spaces for containing physical objects. The general purpose of both of these reservation systems being to ensure the availability of a physical space at a certain time, it would be obvious to modify Dotterweich to incorporate the teachings of Cahill. This would prevent locker cabinet owners from undercharging compared to current demand. 
Regarding claim 3:
Dotterweich in view of Cahill teaches all the limitations of claim 2 (shown above).
While Dotterweich does not, Cahill teaches: wherein the demand information indicates at least one of a use record of the at least two compartments, a use rate of compartments of other delivery cabinets in the vicinity of the delivery cabinet, a time of year when reservations are made, an installation position of the delivery cabinet, and an attribute of the at least two compartments. Cahill paragraph 0004 mentions “SUV drivers may want a larger space for this larger vehicle, or an end space with adjacent room for unloading cargo, or a space near the elevator with a short cargo hauling distance. The requesting party may specify desired attributes from the menu, or specify standard default attributes. Certain attributes may be in high demand or carry a higher overhead cost, and therefore have a higher charge rate.” Together with Dotterweich teaching compartment (shown above), and Dotterweich in view of Cahill teaching all the limitations of claim 2 (shown above), this teaches all the limitations of claim 3. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dotterweich to incorporate the teachings of Cahill. Both Dotterweich and Cahill teach reservation management systems, but Dotterweich teaches reservation of delivery lockers while Cahill teaches reservation of parking spaces. Delivery lockers and parking spaces are both types of physical spaces for containing physical objects. The general purpose of both of these reservation systems being to ensure the availability of a physical space at a certain time, it would be obvious to modify Dotterweich to incorporate the teachings of Cahill. This would allow cabinet owners to maximize profits for compartments with attributes in high demand.
Regarding claim 11:
Dotterweich in view of Cahill teaches all the limitations of claim 1 (shown above).
Dotterweich further teaches: The reservation management method according to claim 1, wherein the UI includes an icon for accepting, for the item, a reservation for the first compartment for which the item information indicates the absence of the item and which has the predetermined correspondence relationship with the attribute of the item, and does not include an icon for accepting, for the item, the first compartment for which the item information indicates the presence of the item or which does not have the predetermined correspondence relationship with the attribute of the item. [See [0070]; Dotterweich teaches only reserving a particular size of available locker for an item, and not considering any available lockers that are not of at least a particular size.]

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dotterweich in view of Cahill and Hwang (US 20100306078).
Dotterweich in view of Cahill teaches all the limitations of Claim 2 (shown above).
Dotterweich does not, but Cahill teaches in the regularly determining (shown above).
Dotterweich in view of Cahill does not teach: the current charge is determined so as to be a highest charge according to the use record of the at least one compartment.
Hwang teaches the current charge is determined so as to be a highest charge according to the use record of the at least two compartments. Hwang paragraph 0124 mentions “Once a request is submitted, the highest price of the fuel in the geographic region is determined. A database (502) containing the various prices charged for the fuel in each geographical region is maintained, and this database can be accessed (501) to determine the highest price (503) of the fuel in a selected region. The posted rate (504) is then calculated as a function of the highest price (503) and a service premium (505).” The database in Hwang corresponds to the use record in applicant’s invention. Combined with Cahill teaching in the regularly determining (shown above), this teaches wherein in the regularly determining, the current charge is determined so as to be a highest charge according to the use record of the at least one compartment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dotterweich in view of Cahill to incorporate the teachings of Hwang. This would allow for the cabinet owner to maximize profits from compartment reservations. Although Hwang does not involve reservations or delivery cabinets, it is related to applicant’s invention in that it involves calculation of charge rates based on historic data.

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Dotterweich in view of Cahill and Lifka (US 20130066694).
Regarding claim 5: 
Dotterweich in view of Cahill teaches all the limitations of Claim 1 (shown above).
Dotterweich also teaches:
Receiving bids. Dotterweich paragraph 0142 mentions “In other embodiments, the item exchange system 110 may enable other users of the locker bank 300 (e.g., or any other suitable user) to place one or more bids on the item that remains in the locker. In such embodiments, the system may transmit a notification to the seller, and the seller may, in turn, accept or reject the bids. In response to the seller accepting a bid, the locker bank computer 330 may be configured to complete a sales transaction for the item with the bidder whose bid was accepted at the bid price.”
Request for the reservation for the first compartment from a delivery service provider (shown above).
Accepting the reservation for the first compartment that corresponds to one request (shown above).
Determining a charge so as to be the bid price in the first time period. Dotterweich paragraph 0142 mentions “In response to the seller accepting a bid, the locker bank computer 330 may be configured to complete a sales transaction for the item with the bidder whose bid was accepted at the bid price.”
Dotterweich in view of Cahill does not teach:
Receiving bids until a time before a second period of time from a starting time of the first time period.
A highest bid of a highest bid price among bid prices respectively indicated by the bids.
Determining a charge so as to be the highest bid price in the first time period.
Lifka teaches:
Receiving bids until a time before a second time from a starting time of the first time period. Lifka paragraph 0029 mentions “At step 406, the processor 40 determines if the previously set time period for the auction has expired and, if not, the process 400 continues to receive bids. If, however, the auction time is determined to have expired, then the auction is closed, no more bids are received, and the process 400 proceeds to step 408. It is understood that the computer's processor 40 is in communication with the timer 50 for determining if an auction time has expired.”
A highest bid of a highest bid price among bid prices respectively indicated by the bids. Lifka paragraph 0029 mentions “At step 408, the processor 40 determines which received bid is the highest bid and declares the highest bid to be the "winning bid."”
Determining a charge so as to be the highest bid price in the first time period. Lifka paragraph 0030 mentions “If the winning bidder responds within the predetermined response time at steps 414 and 416, the process 400 proceeds to step 418. At step 418, the winning bidder must pay the winning bid price to the auction system, such as by credit card, debit card, Pay-Pal.RTM. or the like.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dotterweich in view of Cahill to incorporate the teachings of Lifka. This would allow cabinet owners to maximize profits by auctioning off compartments. Although Lifka does not involve reservations or delivery cabinets, it is related to applicant’s invention in that it involves a bidding process.
Regarding Claim 9:
Dotterweich in view of Cahill teaches all the limitations of Claim 1 (shown above).
Dotterweich also teaches:
Accepting of the reservation (shown above).
Request for the reservation for the first compartment is received from a delivery service provider (shown above).
The obtained attribute of the first compartment. Dotterweich paragraph 0060 mentions “In various embodiments, the reservation (e.g., or the request) may include a reservation or request for a locker of at least a particular size, a reservation or request for a specific locker, or a reservation or request for any available locker at the locker bank 300.”
Dotterweich in view of Cahill does not teach:
Until a time before a second period of time from a starting time of the first time period.
Having a highest priority involving an attribute of the request and an attribute of the first compartment.
Lifka teaches:
Until a time before a second time from a starting time of the first time period (shown above).
Having a highest priority involving an attribute of the request and an attribute of the first compartment. Lifka paragraph 0029 mentions “At step 408, the processor 40 determines which received bid is the highest bid and declares the highest bid to be the "winning bid."” Together with Lifka teaching until a time before a second time from a starting time of the first time period (shown above), Dotterweich teaching delivery service providers (shown above), and Dotterweich teaching accepting of the reservation (shown above), requests for the reservation for the first compartment are received (shown above) and the obtained attribute of the first compartment (shown above), this teaches wherein in the accepting of the reservation, when requests for the reservation for the first compartment are received from delivery service providers until a time before a second time from a starting time of the first time period, a reservation request is accepted as the reservation for the first compartment form among the requests, the reservation request having a highest predetermined priority of the obtained attribute of the item relative to the obtained attribute of the first compartment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dotterweich in view of Cahill to incorporate the teachings of Lifka. This would allow better matching of requests to compartments because the request best suited to the compartment would be accepted.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dotterweich in view of Cahill, Lifka, and Asghari (US 20190370922).
Dotterweich in view of Cahill and Lifka teaches all the limitations of Claim 5 (shown above).
Dotterweich teaches request for the reservation for the first compartment (shown above) and accepting the reservation (shown above).
Dotterweich in view of Cahill and Lifka does not teach when there are a plurality of highest bids, one is randomly selected and accepted.
Asghari teaches when there are a plurality of highest bids, one is randomly selected and accepted. Asghari paragraph 0094 mentions “In case of a tie in line 7, the algorithm randomly selects one driver among the ones with the highest bid.” Together with Dotterweich teaching requests for the reservation for the first compartment (shown above) and accepting the reservation (shown above), this teaches wherein in the accepting of the reservation, when there are a plurality of highest bids, one of requests for the reservation for the first compartment corresponding to the plurality of highest bids is randomly selected, and the randomly selected reservation request is accepted as the reservation for the first compartment. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dotterweich in view of Cahill and Lifka to incorporate the teachings of Asghari. This would allow for a fair method of selection in case of a tie in the highest bids.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Dotterweich in view of Cahill, in view of Nishikawa (Japanese Pub. No. JP2005031766A).
Regarding claim 13:
Dotterweich in view of Cahill teaches all the limitations of claim 1 (shown above). Dotterweich in view of Cahill does not, however Nishikawa does, disclose the following limitations: The reservation management method according to claim 1, wherein the first period of time is set to a time dynamically calculated according to a distance between a current position of the delivery service provider and an installation position of a delivery cabinet whose compartment is to be reserved. (See Nishikawa - “This system is in a state in which a user terminal device connected via a network, a parking lot reservation reception from the user terminal device, and vehicle position information can be confirmed. First, a user sets reservation data including a reservation time of a parking lot using a user terminal device related to the user, and transmits the reservation data to the system. In this system, the reservation data receiving means receives the reservation data, and the vehicle information receiving means continuously receives the position information of the vehicle related to the reservation data using the GPS function related to the user. By continuously receiving the position information of the vehicle, it is determined whether or not the vehicle is involved in a traffic jam. Based on the continuous vehicle position information, a predicted time for the vehicle to arrive at the parking lot is calculated. When the calculation result of the prediction means exceeds the reservation time for a predetermined time or more, the reservation time extension means automatically extends the reservation time of the set parking lot. The user can receive the position information of the vehicle by the GPS function related to the user by this system, and can predict whether or not the vehicle will arrive by the reservation time, and postpone the reservation time. For this reason, even if a traffic jam that is expected at all times occurs, it contributes to relieving the impatience and anxiety that it must arrive at the parking lot by the reserved time. Also, the parking lot side can achieve improved service to the user by postponing the set reservation time when the delay of the user is expected to be due to traffic congestion.”) Nishikawa teaches continuously receiving position information of a vehicle headed to a destination to fulfill a reservation, and dynamically determining the start time of the reservation based on the position information of the vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the reservation system of Dotterweich in view of Cahill with the dynamic reservation start time adjustments of Nishikawa. As described in the cited paragraphs of Nishikawa above, “For this reason, even if a traffic jam that is expected at all times occurs, it contributes to relieving the impatience and anxiety that it must arrive at the parking lot by the reserved time. Also, the parking lot side can achieve improved service to the user by postponing the set reservation time when the delay of the user is expected to be due to traffic congestion.” It would have been obvious to one of ordinary skill in the art to combine Dotterweich in view of Cahill with the dynamic reservations tart time of Nishikawa in order to reap the cited benefits that Nishikawa describes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS GOMEZ whose telephone number is (571) 272-0926. The examiner can normally be reached on 7:30 AM – 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHANNON CAMPBELL can be reached at (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/C.G./
Examiner, Art Unit 3628
/DANIEL VETTER/Primary Examiner, Art Unit 3628